DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.
As to Applicant’s argument that it would not have been obvious to one of ordinary skill in the art to modify Owen et al. in view of Barsky et al., as presented in the prior Office Action, this is not found persuasive. Applicant has argued that the invention of Barksy et al. concentrates the radiation inward whereas Owen et al. produces a light pattern slightly larger than a work object thus rendering Barsky et al. incompatible with Owen et al. However, the specification of Barsky et al. makes no mention of focusing or concentrating light, and Fig. 1 includes straight-line arrows showing the path of the light (i.e., the light is not being focused or concentrated to converge on a particular point). The portion of Owen et al. (para. 39) cited by Applicant states: “An array of LED chips 52 is disposed on substrate 50 so as to produce a light pattern slightly larger than work object 48”; however, this statement does not positively recite that light is being dispersed (as opposed to being focused or concentrated) and is instead taken to mean that the footprint of the array of light sources is larger than the footprint of the work object (see Fig. 3, which includes straight-line arrows showing the path of the light; i.e., the light is not being dispersed as it travels from the light source). The Examiner maintains that the irradiation apparatus disclosed by Barsky et al. is structurally and functionally analogous to that disclosed by Owen et al. because each apparatus comprises a plurality of light sources arranged linearly along a substrate, the light sources configured to emit light for sterilizing a material proximal to the substrate, wherein light 
The Examiner acknowledges that Owen et al. is silent as to a photodiode or CCD as claimed. This newly introduced feature has necessitated a new grounds of rejection, presented below.
	The previously presented rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendments filed 5/27/2021; however, the amendments have necessitated a new grounds of rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control circuitry for dynamically controlling the delivery of the radiation to the liquid to be irradiated” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites wherein the apparatus comprises “a photodiode or CCD radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated” (hereinafter Feature A) or “a photodiode or CCD monitoring/detection mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated” (hereinafter Feature B). The specification states wherein the apparatus comprises “a radiation intensity feedback mechanism, such as a photodiode, CCD, etc.” (para. 10) and therefore support for Feature A is present. However, support for Feature B is not present. The specification only makes mention of a monitoring/detection mechanism in para. 33: “The irradiation assembly can include a monitoring/detection mechanism 32 and control circuitry 34 for dynamically controlling the delivery of UV radiation to the material to be irradiated…”. The specification does provide support for the monitoring/detection mechanism 32 being a photodiode or a CCD. 
Claims 2-12 depend on claim 1 and are rejected for the same reason as the base claim.
Claim 13 also recites wherein the apparatus comprises “a photodiode or CCD radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated” or “a photodiode or CCD monitoring/detection mechanism for dynamically controlling the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 10, 12-14, 17-18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) and Engel et al. (US Patent Application Publication 2010/0044319).
Regarding claim 1, Owen et al. discloses an irradiation apparatus (46) optically coupled to an object (48) (para. 39) (Fig. 3, sheet 3 of 16), the irradiation apparatus comprising:
a support structure (54) (para. 39);
a plurality of radiation sources (52) coupled to the support structure (54) and optically coupled to the object via a port (see opening or “port” formed in support 54 and covered by window 58 through which the radiation sources 52 are optically coupled to the object, para. 39 and Fig. 3), wherein the plurality of radiation sources (52) direct radiation to the object through the port (para. 39) and the radiation sources power on and off under the control of a power supply and a circuit (thus meeting the limitation of selectively directing the radiation) (para. 39); 
a structure comprising a fan (82) and a heat sink (80), wherein the structure is configured to provide cooling by exchanging heat generated by the radiation sources (52) with an ambient 
a circuit (76) for controlling delivery of the radiation from the radiation sources to the material to be irradiated in response to a signal from a temperature sensor (reads on control circuitry for dynamically controlling the delivery of the radiation to the liquid to be irradiated) (para. 39).
Owen et al. discloses that in operation of the apparatus, the plurality of radiation sources emit ultraviolet radiation to treat the object (48) (para. 39, 55), shown to be external to the apparatus in Fig. 3. Owen et al. discloses that the irradiation apparatus can be used in a variety of applications including sterilization applications; specifically, the object irradiated by the irradiation apparatus can be water for the sterilization thereof (para. 55, 57, claim 47).
Owen et al. is silent as to the irradiation apparatus being optically coupled to a flow cell irradiation chamber defining an interior space and containing a liquid to be irradiated, wherein the radiation sources are optically coupled to the flow cell irradiation chamber via the port and the radiation sources direct the radiation into the interior space of the irradiation chamber containing the liquid; and the irradiation apparatus comprising a photodiode or CCD radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated or a photodiode or CCD monitoring/detection mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the irradiation apparatus disclosed by Owen et al. to be optically coupled to a flow cell irradiation chamber defining an interior space and containing water to be irradiated (e.g., by coupling the apparatus to a light-transmissive conduit by means of a clamp in the manner disclosed by Barsky et al.), based on the teachings of Barsky et al., in order to achieve the goal of using the irradiation apparatus to sterilize water as set forth by Owen et al. Barsky et al. discloses that the aforementioned coupling of the irradiation apparatus allows the irradiation apparatus to effectively emit sterilizing 
	As to the claimed photodiode or CCD radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated comprising or photodiode or CCD monitoring/detection mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated, Engel et al. discloses an irradiation apparatus comprising a plurality of UV light sources configured to emit radiation for destroying contaminants and a photodiode for detecting an intensity of the radiation (para. 65-75, 82, 113). The photodiode is operably connected to a circuit and configured to shut down operation of the irradiation apparatus if the photodiode detects that the radiation intensity has reached a predetermined minimum level thereby preventing the apparatus from emitting radiation insufficient to achieve a purification goal (para. 74-82, 113); thus, the photodiode reads on a photodiode radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus disclosed by Owen et al. to comprise a photodiode configured to shut down operation of the irradiation apparatus if the photodiode detects that the radiation intensity has reached a predetermined minimum level (reads on the claimed photodiode radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation), as Engel et al. discloses that it was known in the art to equip an irradiation apparatus with such a sensor in order to prevent the apparatus 
Regarding claim 2, Owen et al. discloses that the heat exchange cooling mechanism comprises a heat sink (80) (reads on a heat dissipation structure) and a fan (82), as set forth above.
Regarding claim 5, Owen et al. discloses the radiation sources comprise a plurality of UV LEDs (para. 39).
Regarding claim 6, Owen et al. discloses the radiation sources comprise a plurality of radiation sources (52) arranged in an array (para. 29, 39) (Fig. 3).
Regarding claim 10, Owen et al. in view of Barsky et al. teaches the radiation sources emitting light to water to be irradiated, as set forth above, and Owen et al. discloses that the radiation sources deliver a combination of wavelengths (para. 34).
Regarding claim 12, Owen et al. in view of Barsky et al. teaches the radiation sources delivering light to the water in the flow cell irradiation chamber for sterilization thereof, as set forth above, and Owen et al. discloses that the radiation sources emit light having a wavelength in the UV range (para. 39).
As to the claim limitation of the radiation sources delivering one or more wavelengths to a semiconductor material disposed substantially adjacent to the material to be irradiated thereby causing a disinfection agent to be generated in proximity of the material to be irradiate, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The aforementioned claim limitation is a recitation of intended use of the claimed one or more radiation sources and has therefore been given appropriate patentable weight. The prior art combination teaches every positively recited 
Regarding claim 13, Owen et al. discloses an irradiation method for irradiating an object to be irradiated (para. 7, 39), the irradiation method comprising:
providing an irradiation apparatus (46) optically coupled to the object (48) (para. 7, 39) (Fig. 3, sheet 3 of 16), the irradiation apparatus comprising:
a support structure (54) (para. 39);
a plurality of radiation sources (52) coupled to the support structure (54) and optically coupled to the object via a port (see opening or “port” formed in support 54 and covered by window 58 through which the radiation sources 52 are coupled to the object, para. 39 and Fig. 3), wherein the plurality of radiation sources (52) direct radiation to the object through the port (para. 39) and the radiation sources power on and off under the control of a power supply and a circuit (thus meeting the limitation of selectively directing the radiation) (para. 39); 
a structure comprising a fan (82) and a heat sink (80), wherein the structure is configured to provide cooling by exchanging heat generated by the radiation sources (52) with an ambient atmosphere (para. 39) (thus the structure reads on a heat exchange cooling mechanism and will hereinafter be referred to as such), the heat exchange cooling mechanism (80, 82) thermally coupled to the one or more radiation sources (para. 39), wherein the heat exchange cooling mechanism (80, 82) is 
a circuit (76) for controlling delivery of the radiation from the radiation sources to the material to be irradiated in response to a signal from a temperature sensor (reads on control circuitry for dynamically controlling the delivery of the radiation to the liquid to be irradiated) (para. 39).
Owen et al. discloses that in operation of the apparatus, the plurality of radiation sources emit ultraviolet radiation to treat the object (48) (para. 39, 55), shown to be external to the apparatus in Fig. 3. Owen et al. discloses that the irradiation apparatus can be used in a variety of applications including sterilization applications; specifically, the object irradiated by the irradiation apparatus can be water for the sterilization thereof (para. 55, 57, claim 47).
However, Owen et al. is silent as to the method comprising irradiating a liquid disposed in a flow cell chamber defining an interior space, the support structure coupled to the flow cell irradiation chamber wherein the radiation sources are optically coupled to the flow cell irradiation chamber via the port and the radiation sources direct the radiation into the interior space of the irradiation chamber containing the liquid; and providing a photodiode or CCD radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated or a photodiode or CCD monitoring/detection mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated.
As to the flow cell, Barsky et al. discloses an irradiation apparatus (comprising housing support structure 36 and components therein) comprising a support structure (36) coupled to a plurality of radiation sources (26) configured to emit ultraviolet radiation to an object external to the irradiation apparatus (para. 20-24) (Fig. 1, sheet 1 of 6); thus, the irradiation apparatus disclosed by Barsky et al. is structurally and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the irradiation method disclosed by Owen et al. such that the support structure is coupled to a flow cell irradiation chamber defining an interior space and containing water to be irradiated to allow the method to include irradiating the water (e.g., by coupling the apparatus to a light-transmissive conduit by means of a clamp in the manner disclosed by Barsky et al.), based on the teachings of Barsky et al., in order to achieve the goal of using the irradiation apparatus to sterilize water as set forth by Owen et al. Barsky et al. discloses that the aforementioned coupling of the irradiation apparatus allows the irradiation apparatus to effectively emit sterilizing radiation to water while protecting power circuitry of the apparatus from water, as discussed above, and the skilled artisan would have been motivated to adopt the coupling of Barsky et al. in order to achieve these beneficial effects. Furthermore, the skilled artisan would have been motivated to use the specific structure of a conduit 
As to the claimed photodiode or CCD radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated comprising or photodiode or CCD monitoring/detection mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated, Engel et al. discloses an irradiation apparatus comprising a plurality of UV light sources configured to emit radiation for destroying contaminants and a photodiode for detecting an intensity of the radiation (para. 65-75, 82, 113). The photodiode is operably connected to a circuit and configured to shut down operation of the irradiation apparatus if the photodiode detects that the radiation intensity has reached a predetermined minimum level thereby preventing the apparatus from emitting radiation insufficient to achieve a purification goal (para. 74-82, 113); thus, the photodiode reads on a photodiode radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus disclosed by Owen et al. to comprise a photodiode configured to shut down operation of the irradiation apparatus if the photodiode detects that the radiation intensity has reached a predetermined minimum level (reads on the claimed photodiode radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation), as Engel et al. discloses that it was known in the art to equip an irradiation apparatus with such a sensor in order to prevent the apparatus from emitting radiation insufficient to achieve a purification goal, and the skilled artisan would have been motivated to provide a mechanism for such feedback in order to ensure that material to be disinfected receives an appropriate radiation dose. 

Regarding claim 17, Owen et al. discloses the radiation sources comprise a plurality of UV LEDs (para. 39).
Regarding claim 18, Owen et al. discloses the radiation sources comprise a plurality of radiation sources (52) arranged in an array (para. 29, 39) (Fig. 3).
Regarding claim 22, Owen et al. in view of Barsky et al. teaches the radiation sources emitting light to water to be irradiated, as set forth above, and Owen et al. discloses that the radiation sources deliver a combination of wavelengths (para. 34).

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) and Engel et al. (US Patent Application Publication 2010/0044319) as applied to claims 1 and 13, respectively, above, and in further view of Douglas (US Patent Application Publication 2012/0246863) (already of record).
Regarding claim 3, Owen et al. discloses the heat exchange cooling mechanism for removing heat from the radiation sources, as set forth above, wherein the radiation sources are a plurality of UV LEDs (para. 39).
Owen et al. is silent as to the heat exchange mechanism further comprising a thermoelectric heat recovery mechanism.
	Douglas discloses an irradiation apparatus comprising a light source (906) configured to emit UV radiation effective to sanitize material (para. 39-43, 57) (Fig. 10, sheet 14 of 14), wherein the light source comprises one or more LEDs (para. 42). Douglas discloses that it is important to cool a UV light source to prevent failure due to overheating, and that it is also important to avoid overcooling of a UV light source 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat exchange cooling mechanism disclosed by Owen et al. to comprise a thermoelectric cooler (reads on a thermoelectric heat recovery mechanism), as Douglas discloses that it was known in the art to use a thermoelectric cooler as a heat exchange mechanism for removing heat from a UV light source in a controlled manner to maintain a steady-state temperature of the UV light source, thus ensuring good performance of the light source, and the skilled artisan would have been motivated to use a controllable heat exchange mechanism to maintain a steady-state temperature of the radiation sources to optimize performance of the irradiation apparatus.
Regarding claim 15, the rejection of claim 3, above, forms the basis of the rejection of claim 15.

Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) and Engel et al. (US Patent Application Publication 2010/0044319), as applied to claims 1 and 13, respectively, above, and in further view of Miller et al. (US Patent Application Publication 2008/0297027) (already of record).
Regarding claim 4, Owen et al. in view of Barsky et al. teaches coupling the irradiation apparatus comprising the radiation sources to a conduit connected to a faucet through which water flows, as set 
Owen et al. in view of Barsky et al. is silent as to a moisture seal and a desiccant disposed adjacent to the radiation sources.
Miller et al. discloses that it is known in the art to provide a moisture seal and a desiccant adjacent to an LED radiation source in order to protect the LED from moisture (para. 125).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Owen et al. in view of Barsky et al. to comprise a moisture seal and desiccant provided adjacent to the radiation sources, as Miller et al. discloses that it is known in the art to provide such a configuration to protect an LED radiation source from moisture, and the skilled artisan would have been motivated to employ a configuration recognized in the art to be effective for protecting LEDs from water (such as that in the vicinity of the conduit or the faucet) in order to prevent damage to the LEDs.
Regarding claim 16, the rejection of claim 4, above, forms the basis of the rejection of claim 16.

Claims 7-9, 11, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) and Engel et al. (US Patent Application Publication 2010/0044319) as applied to claims 1 and 13, respectively, above, and in further view of Gaska et al. (US Patent Application Publication 2010/0296971) (already of record) (already of record).
Regarding claim 7, Owen et al. discloses that the irradiation apparatus can be used in a variety of applications including sterilization applications, as set forth above. Owen et al. further discloses that the radiation sources comprise a plurality of LEDs emitting light having a wavelength in the UV range 
Owen et al. is silent as to one or more wavelengths of the radiation sources being dynamically adjustable.
Gaska et al. discloses an apparatus comprising a chamber for containing a material to be irradiated and a plurality of UV LEDs configured to emit ultraviolet light effective to destroy harmful microbes in the material (para. 47, 52). Gaska et al. discloses that one or more wavelengths of the UV LEDs are dynamically adjustable by a computer system operably connected to the UV LEDs (para. 27, 47-49) (Fig. 2, sheet 2 of 5) and that the apparatus is configured to select a particular wavelength based on the type of contaminant present in the material to be decontaminated which is advantageous because different contaminants require different wavelengths for effective elimination (para. 31, 49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Owen et al. in view of Barsky et al. such that the one or more wavelengths of the radiation sources are dynamically adjustable (e.g. by using UV LEDs configured such that one or more wavelengths can be adjusted by a computer operatively connected to the LEDs), as Gaska et al. discloses that it is known in the art to provide radiation sources configured in such a manner for delivering sterilizing light to a material to be treated wherein the wavelengths of the radiation sources can be adjusted to optimize destruction of a particular contaminant, and the skilled artisan would have recognized the advantage in using dynamically adjustable radiation sources in order to tailor a wavelength of the delivered light to a particular contaminant to be destroyed during a sterilization application.  
Regarding claim 8, Owen et al. discloses that the irradiation apparatus can be used in a variety of applications including sterilization applications, as set forth above. Owen et al. further discloses that the radiation sources comprise a plurality of LEDs emitting light having a wavelength in the UV range 
Owen et al. is silent as to one or more wavelengths of the radiation sources being selected based on an identification of a contaminant in the liquid to be irradiated.
Gaska et al. discloses an apparatus comprising a chamber for containing a material to be irradiated and a plurality of UV LEDs configured to emit ultraviolet light effective to destroy harmful microbes in the material (para. 47, 52). Gaska et al. discloses that one or more wavelengths of the UV LEDs are dynamically adjustable by a computer system operably connected to the UV LEDs (para. 27, 47-49) (Fig. 2, sheet 2 of 5) and that the apparatus is configured to select a particular wavelength based on the type of contaminant present in the material to be decontaminated which is advantageous because different contaminants require different wavelengths for effective elimination (para. 31, 49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Owen et al. in view of Barsky et al. such that one or more wavelengths of the radiation sources are selected based on an identification or a contaminant in the liquid to be irradiated (e.g. by using UV LEDs configured such that one or more wavelengths can be adjusted by a computer operatively connected to the LEDs), as Gaska et al. discloses that it is known in the art to provide radiation sources configured in such a manner for delivering sterilizing light to a material to be treated wherein the wavelengths of the radiation sources can be selected to optimize destruction of a particular contaminant, and the skilled artisan would have recognized the advantage in selecting the wavelength of light emitted from the radiation sources based on identification of a contaminant in the liquid in order to tailor a wavelength of the delivered light to a particular pathogen to be destroyed during a sterilization application.
Regarding claim 9, Owen et al. discloses that the radiation sources are configured to emit light having a wavelength of about 300-400 nm, such as about 395 nm (para. 39).

Nonetheless, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The prior art device taught by Owen et al. in view of Barsky et al. and Gaska et al. comprises every structural limitation set forth in claim 9 and furthermore the prior art device is fully capable of operating to deliver one or more wavelengths that induce fluorescence in the material thereby allowing for the identification of a contaminant in the material, because the prior art device comprises radiation sources configured to emit light of about 300-400 nm (e.g. 395 nm) and such a wavelength is inherently capable of exciting a contaminant microorganism to produce fluorescence that can be measured to obtain an identify of the contaminant (see p. 11 of Applicant’s specification). Therefore, the prior art device comprises every structural limitation of the claim and is fully capable of operating in the manner claimed. 
Regarding claim 11, Owen et al. discloses that the irradiation apparatus can be used in a variety of applications including sterilization applications, as set forth above. Owen et al. further discloses that the radiation sources comprise a plurality of LEDs emitting light having a wavelength in the UV range (para. 39) and that each application may require different wavelengths or a mixture of wavelengths (para. 34, 55).
Owen et al. is silent as to the wavelength of the radiation source being selectable such that one or more wavelengths are selected to both saturate an absorption mechanism of nucleocapsids in the material to be irradiated and target a peak absorption of nucleic acid in the material to be irradiated.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Owen et al. in view of Barsky et al. such that the radiation sources are configured to emit wavelengths across the ultraviolet spectrum (e.g., 250-280 nm) wherein the wavelengths are selectable (e.g. by using UV LEDs configured to emit light having a wavelength of 250-280 nm and configured such that one or more wavelengths can be adjusted by a computer operatively connected to the LEDs), as Gaska et al. discloses that it is known in the art to provide radiation sources configured in such a manner to destroy harmful microbes, and the skilled artisan would have recognized the advantage in selecting the wavelength of light emitted from the radiation sources in order to tailor a wavelength of the delivered light to a particular microbe to be destroyed.  
Regarding the claim limitation of one or more wavelengths being selected to both saturate an absorption mechanism of nucleocapsids in the material to be irradiated and target a peak absorption of nucleic acid in the material to be irradiated, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The prior art device taught by Owen et al. in view of Barsky et al. and Gaska et al. comprises every structural limitation set forth in claim 11 and is fully capable of 
Regarding claim 19, the rejection of claim 7, above, forms the basis of the rejection of claim 19.
Regarding claim 20, the rejection of claim 8, above, forms the basis of the rejection of claim 20.
Regarding claim 21, Owen et al. in view of Barsky et al. and Gaska et al. teaches the one or more wavelengths of the radiation sources being selected based on an identification or a contaminant in the liquid to be irradiated, as set forth above. Gaska et al. further discloses using a plurality of UV LEDs (radiation sources) to deliver one or more wavelengths to the material that induce fluorescence in the material, which can be measured by means of sensors in communication with the computer system, thereby allowing for the identification of the contaminant in the material to be treated (para. 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the invention taught by Owens et al. in view of Barsky et al. such that the radiation sources deliver one or more wavelengths to the material that induce fluorescence in the material thereby allowing for identification of the contaminant in the material (e.g., by using the UV LEDs to emit light inducing fluorescence in the liquid), as Gaska et al. discloses that it is known in the art to use radiation sources in such a manner, and the skilled artisan would have recognized the advantage in providing a mechanism for identifying specific contaminants in order to deliver an appropriate dose of radiation tailored to the contaminant for sterilization.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) and Engel et al. (US Patent Application Publication 2010/0044319) as applied to claim 13, above, and in further view of Gaska et al. (US Patent Application Publication 2010/0296971) (already of record) and Kowalski (Ultraviolet Germicidal Irradiation Handbook) (already of record).
Regarding claim 23, Owen et al. in view of Barsky et al. teaches using the radiation sources to emit light so as to sterilize water, as set forth above. Owen et al. further discloses that the radiation sources comprise a plurality of LEDs emitting light having a wavelength in the UV range (para. 39) and that each application may require different wavelengths or a mixture of wavelengths (para. 34, 55). Barsky et al. discloses applying the light so as to destroy microbiological pathogens in the water (para. 8).
Owen et al. in view of Barsky et al. is silent as to one or more wavelengths of the radiation sources being selected to both saturate an absorption mechanism of nucleocapsids in the liquid to be irradiated and target a peak absorption of nucleic acid in the liquid to be irradiated.
Gaska et al. discloses an apparatus comprising a chamber for containing a material to be irradiated (para. 47) and a plurality of radiation sources configured to emit light at a wavelength effective to destroy harmful microbes in the material (para. 47). Gaska et al. discloses that the radiation sources deliver a combination of wavelengths to the material to be irradiated, e.g., a first radiation source delivers a first wavelength for activating an agent and a second radiation source delivers a wavelength for destruction of DNA. Furthermore, Kowalski teaches that it is known in the art of disinfection techniques to use UV radiation to eliminate biological pathogens, such as a target bacterium or target virus, by selecting the wavelength of the UV radiation to correspond to an absorption value of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Owen et al. in view of Barsky et al. such that the radiation sources deliver a combination of wavelengths to the liquid to be irradiated, e.g., a first wavelength for a first mechanism of microbe destruction and a second wavelength for destruction of DNA in the manner disclosed by Gaska et al., as the skilled artisan would recognize that such a modification would improve purification by using multiple mechanisms of microbe destruction. It would have been further obvious to one of ordinary skill in the art at the time of the invention to modify the method to include the step of selecting wavelengths of the radiation source to target absorption of both the nucleocapsid and nucleic acid of a virus, as Kowalski teaches that it is known in the art to select an appropriate wavelength for inactivating a target pathogen such as a virus, wherein a virus nucleocapsid and nucleic acid have differing absorption spectrum, and the skilled artisan would have recognized the advantage in configuring the method to be capable of inactivating viral contaminants present in the water to achieve sterilization thereof.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US Patent Application Publication 2005/0152146) (already of record) in view of Barsky et al. (US Patent Application Publication 2009/0208386) (already of record) and Engel et al. (US Patent Application Publication 2010/0044319) as applied to claim 1, above, and in further view of Hawkins et al. (US Patent Application Publication 2012/0228236) (already of record).

Owen et al. in view of Barsky et al. is silent as to the radiation sources delivering one or more wavelengths to a semiconductor material disposed substantially adjacent to the liquid to be irradiated thereby causing a disinfection agent to be generated in proximity of the liquid to be irradiated.
Hawkins et al. discloses a method of purifying water comprising optically coupling an irradiation apparatus comprising radiation sources emitting light in the UV range to a flow cell chamber wherein the water flows through such that the water is irradiated with UV light (para. 2-4, 56, 63) (Fig. 3, sheet 3 of 9). Hawkins et al. discloses providing a photocatalyst material comprising titanium dioxide (a semiconductor) within the flow cell chamber (i.e., substantially adjacent to the water) wherein the light emitted from the radiation sources activates the photocatalyst to generate disinfection agents in the proximity of the water (Abstract, para. 3, 45, 56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Owen et al. in view of Barsky et al. such that the radiation sources deliver the light having a wavelength in the UV range to a semiconductor material disposed substantially adjacent to the water to be irradiated thereby causing a disinfection agent to be generated in proximity of the water (e.g., by providing a photocatalyst material comprising titanium dioxide within the flow cell chamber), as Hawkins et al. discloses providing such a material within a flow cell chamber through which water flows in order to generate disinfection agents within the water owing to the activation of the photocatalyst by UV radiation sources, and the skilled artisan would have been motivated to use a photocatalyst to generate an additional purification effect to enhance the sterilization efficacy of the method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799